PER CURIAM.
Defendant’s negotiated plea of guilty to attempted burglary without an assault (Count I) and aggravated battery (Count II) was accepted by the Court. However the written judgment on Count I was entered for attempted burglary with an assault. The State agrees that the written judgment on this Count was in error and should be modified to reflect a judgment of guilt of attempted burglary without an assault. The judgment is modified accordingly. Appellant’s other point does not demonstrate error. The judgment, as modified, is affirmed.
GLICKSTEIN and WALDEN, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.